 1                                                                             JS-6
 2
 3
 4
 5
 6
 7
 8                         UNITED STATES DISTRICT COURT
 9                        CENTRAL DISTRICT OF CALIFORNIA
10
     DENISE ANN FURGINSON,             ) NO. CV 18-5180-KS
11                                     )
                   Plaintiff,
12          v.                         )
                                       ) JUDGMENT
13                                     )
     ANDREW M. SAUL, Commissioner )
14
     of Social Security,               )
15                       Defendant.    )
16   _________________________________ )
17
18         Pursuant to the Court’s Memorandum Opinion and Order, IT IS ADJUDGED that the
19   decision of the Commissioner of the Social Security Administration is reversed, and the above-
20   captioned action is remanded for further proceedings consistent with the provisions of the
21   Memorandum Opinion and Order.
22
23   DATE: November 26, 2019
24
                                                    __________________________________
25                                                          KAREN L. STEVENSON
26                                                  UNITED STATES MAGISTRATE JUDGE

27
28
